UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4757


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEJANDRO SANDOVAL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cr-02037-DCN-20)


Submitted:   May 30, 2014                 Decided:   June 10, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Leslie T. Sarji, SARJI LAW FIRM, LLC, Charleston, South
Carolina, for Appellant. Robert Nicholas Bianchi, OFFICE OF THE
UNITED   STATES  ATTORNEY,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alejandro Sandoval appeals his conviction and the 135-

month sentence imposed following his guilty plea to possession

with   intent     to    distribute       500       grams    or   more    of     cocaine,      in

violation       of     21     U.S.C.      §        841(a)(1),       (b)(1)(B)            (2012).

Sandoval’s      counsel       has    filed     a    brief    pursuant         to    Anders    v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious       issues      for     appeal        but    questioning         whether       the

district court (1) erroneously withheld a one-level reduction

for acceptance of responsibility, and (2) failed to adequately

explain its sentence.               Sandoval has filed a pro se supplemental

brief arguing that the district court improperly calculated the

drug   weight        attributable       to     him    and    that       his    counsel       was

ineffective.          The Government has declined to file a response

brief.   Following a careful review of the record, we affirm.

                                              I.

            We       review        criminal        sentences     for      reasonableness,

applying    an       abuse    of    discretion        standard.          Gall       v.   United

States, 552 U.S. 38, 51 (2007).                      In so doing, we “must first

ensure     that       the    district        court        committed      no        significant

procedural error,” such as improperly calculating the advisory

Sentencing Guidelines range, failing to consider the 18 U.S.C. §

3553(a) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence.

                                               2
Id.    If a sentence is procedurally reasonable, we then examine

its substantive reasonableness, taking into account the totality

of the circumstances.              United States v. Mendoza–Mendoza, 597
F.3d 212, 216 (4th Cir. 2010).                   If the sentence is within the

Guidelines    range,      we    presume     on    appeal    that       the    sentence    is

substantively reasonable.              United States v. Strieper, 666 F.3d
288, 295 (4th Cir. 2012).

                                            A.

            First, counsel questions the district court’s decision

to withhold the additional one-level reduction for acceptance of

responsibility under U.S. Sentencing Guidelines Manual (“USSG”)

§ 3E1.1(b).       We review this decision for clear error.                            United

States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007).                                To merit

this reduction, the defendant must establish by a preponderance

of    the    evidence          “that   he        has   clearly         recognized        and

affirmatively accepted personal responsibility for his criminal

conduct.”        United States v. McKenzie-Gude, 671 F.3d 452, 463

(4th Cir. 2011) (internal quotation marks omitted).                           A defendant

who    falsely        denies     relevant        conduct        acts     in     a     manner

inconsistent with acceptance of responsibility.                          USSG § 3E1.1,

cmt. n.1.     Because the sentencing court is in the best position

to    evaluate    a    defendant’s      acceptance         of    responsibility,          we

afford great deference to the district court’s determination.

Dugger, 485 F.3d at 239.

                                            3
               Although Sandoval pleaded guilty, the district court

determined       that      his    testimony         during       sentencing     that     he    was

accountable         for   only       one   kilogram        of    cocaine     amounted     to    at

least falsely denying relevant conduct.                           Given our deference to

the district court’s determination, we cannot conclude that it

clearly erred in denying the additional reduction.

                                                B.

               Counsel      next      questions       whether          the    district       court

adequately explained its rationale for the chosen sentence.                                    In

sentencing,         the    district        court     must        consider      the    statutory

factors       and   “make       an   individualized             assessment     based     on    the

facts     presented.”                Gall, 552 U.S.       at    50.          While     the

“individualized           assessment         need    not    be    elaborate      or    lengthy,

. . . it must provide a rationale tailored to the particular

case     at    hand       and    adequate       to    permit        meaningful        appellate

review.”       United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).        The district court here explained its consideration of

each sentencing factor in determining Sandoval’s sentence.                                     The

court balanced the serious nature of the offense and Sandoval’s

continued disrespect for the law with his need for education and

training and the nature of his prior criminal convictions.                                     The

court considered Sandoval’s motion for a downward variance, and,

while it denied the motion, it noted that the nature of his

criminal history warranted a sentence at the low end of the

                                                4
Guidelines.       We thus conclude that Sandoval’s sentence is both

procedurally and substantively reasonable.

                                               II.

               Finally,        Sandoval        argues          that         his        counsel      was

ineffective.        To     prove       a     claim      of    ineffective          assistance        of

counsel, a defendant must show (1) “that counsel’s performance

was    deficient,”        and         (2)     “that          the     deficient          performance

prejudiced the defense.”                     Strickland v. Washington, 466 U.S.
668,   687      (1984).          We    may     address         a     claim        of    ineffective

assistance on direct appeal only if the lawyer’s ineffectiveness

conclusively       appears        on         the       record.              United       States      v.

Baldovinos,       434 F.3d 233,       239       (4th       Cir.     2006).           We    have

thoroughly reviewed the record and conclude that Sandoval has

failed    to    demonstrate           that    ineffective            assistance         of    counsel

conclusively appears on the record.                                We therefore decline to

address this argument on direct appeal, without prejudice to

Sandoval’s      right     to     raise       this      issue       in   a    28    U.S.C.         § 2255

motion.        We have examined Sandoval’s other pro se issue and

conclude that it lacks merit.

                                               III.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Sandoval’s conviction and sentence.                                            This

court requires that counsel inform Sandoval, in writing, of the

                                                   5
right to petition the Supreme Court of the United States for

further review.     If Sandoval requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Sandoval.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   material

before   this   court   and   argument   will   not   aid    the   decisional

process.

                                                                     AFFIRMED




                                     6